Citation Nr: 0635013	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-26 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to an effective date earlier than December 9, 
1999, for the award of service connection for residuals of a 
right inguinal hernia repair.  

4.  Entitlement to an effective date earlier than December 9, 
1999, for the award of service connection for bilateral 
hearing loss.  

5.  Entitlement to an effective date earlier than December 9, 
1999, for the award of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served in the United States Army Reserve from 
January 1982 to July 1994.  His initial active duty for 
training (ACDUTRA) was from January to June 1982, and he had 
numerous periods of ACDUTRA and inactive duty training 
(INACDUTRA) thereafter.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In that rating decision, the RO, in pertinent 
part, granted service connection for bilateral hearing loss 
and assigned an initial noncompensable rating.  The RO also 
denied service connection for a left ankle disability.  

The veteran disagreed with the RO's decision denying service 
connection for a left ankle disability, as well as the 
initial noncompensable rating assigned by the RO for his 
service-connected bilateral hearing loss.  A Statement of the 
Case addressing these issues was provided to the veteran in 
May 2004, and he perfected a timely appeal by submitting a 
completed VA Form 9 in July 1994.  Thus, these matters are 
currently in appellate status.  See 38 U.S.C.A. §§ 5107, 
7105, 7108 (West 2002) (defining Board's jurisdiction).

A videoconference hearing was held in July 2006 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

The Board also notes that, in the June 2002 rating decision 
referenced above, the RO granted service connection for 
residuals of a right inguinal hernia repair, bilateral 
hearing loss, and tinnitus, effective December 9, 1999.  In 
his June 2003 notice of disagreement, the veteran argued that 
an earlier effective date for the award of service connection 
for these disabilities was warranted, as he had filed an 
original claim in 1995.  

A Statement of the Case addressing this earlier effective 
date matter, however, has not yet been issued.  Thus, these 
issues are not currently in appellate status.  Rather, 
according to the United States Court of Appeals for Veterans 
Claims (Court), a remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  This is 
addressed below in the remand portion of this decision, along 
with the remaining claims on appeal.  The appeal is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran claims entitlement to service connection for a 
left ankle disability.  He contends that he initially injured 
his left ankle during basic training, his initial period of 
ACDUTRA.  He acknowledges that he thereafter sustained a 
serious injury to his left ankle in an October 1983 
motorcycle accident while a civilian, but claims that his 
subsequent periods of ACDUTRA and INACDUTRA over the next 
decade aggravated his left ankle disability because he was 
forced to participate in physical activities such as running, 
marching and jumping in the course of his military duties.  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
"active military, naval, or air service."  38 U.S.C.A. §§ 
1110, 1131.  The term "active military, naval, or air 
service" includes "active duty, any period of active duty 
for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty for 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24).

Service medical records corresponding to the veteran's 
initial period of ACDUTRA show that in February 1982, he 
sought treatment for a left ankle injury and was given an 
ankle brace.  The remaining service medical records 
corresponding to this period, however, are entirely negative 
for any abnormality pertaining to the left ankle.  In fact, 
at his May 1982 separation examination, his lower extremities 
and feet were normal.  

Subsequent private medical records show that in October 1983, 
the veteran sustained a severe sprain of his left ankle in a 
motorcycle accident and was placed in a walking cast.  He was 
not on ACDUTRA or INACDUTRA at the time of the accident and 
he does not contend otherwise.  While X-rays taken 
immediately after the accident were described as 
unremarkable, X-rays taken in March 1984 showed evidence of 
talonavicular joint arthritis secondary to fracture, which 
the veteran's private physician described as "undoubtedly" 
due to the motorcycle accident.  

In July 1984, the veteran again sought treatment from his 
private physician, complaining of left ankle pain.  The 
physician noted that the veteran had had pain in the left 
ankle since the motorcycle accident in October 1983.  He 
further noted that the veteran was a mechanic and required 
the use of his feet, both in his civilian job, as well as in 
his Army Reserve activities.  He further noted that "since 
the patient has seemingly just injured himself again in his 
National Guard Reserve drills," he had prescribed an Unna 
boot and surgical shoe.  In August 1984, the veteran reported 
good success with the boot after a two week Army Reserve 
camp.  X-rays taken in November 1984 showed that the veteran 
had regained some bone density.  Osteophytic growth was still 
present, but had not progressed significantly and the 
physician indicated that it was his belief that the fracture 
was consolidating.  

Subsequent private medical records show that in September 
1986, the veteran sought treatment for continued left ankle 
pain of such severity that he was having difficulty in his 
recreational and work activities.  The following month, he 
underwent a talonavicular fusion.  While the record on appeal 
contains no recent clinical records pertaining to treatment 
of the veteran's left ankle, at his July 2006 hearing, the 
veteran testified that his left ankle now caused him severe 
pain on a daily basis.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  This 
duty includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c).  

The veteran has not yet been afforded a VA medical 
examination in connection with his claim of service 
connection for a left ankle disability.  This has not escaped 
the attention of his representative, who has requested a 
remand of this matter for such purposes.  Given the evidence 
currently of record, the Board agrees that an VA medical 
examination and opinion is necessary.  38 C.F.R. § 3.159(c).  

The Board further finds that a VA medical examination is 
necessary with respect to the claim of entitlement to a 
compensable rating for bilateral hearing loss.  While the 
veteran has already been afforded VA medical examinations in 
February 2002 and June 2004 in connection with his claim, at 
his July 2006 Board hearing, he testified that his hearing 
loss disability had increased significantly since he was last 
examined by VA.  The Board therefore finds that a more 
contemporaneous VA audiological examination is necessary.  
See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, 
the VA must provide a new examination).

Finally, as noted above in the Introduction, the veteran has 
submitted a notice of disagreement with the December 9, 1999, 
effective date assigned by the RO for the award of service 
connection for residuals of a right inguinal hernia repair, 
bilateral hearing loss, and tinnitus.  Because a Statement of 
the Case addressing this earlier effective date matter has 
not yet been issued, a remand is now necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issue of 
entitlement to an effective date earlier 
than December 9, 1999, for the award of 
service connection for residuals of a 
right inguinal hernia repair, bilateral 
hearing loss, and tinnitus.  The 
Statement of the Case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal, if he so 
desires.  38 C.F.R. § 20.302(b) (2006).  
This matter should then be returned to 
the Board for further appellate 
consideration, only if an appeal is 
properly perfected.

2.  The veteran should be afforded a VA 
orthopedic examination for the purposes 
of determining the etiology of his 
current left ankle disability.  The 
claims folder should be provided to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims folder, 
the examiner should provide an opinion, 
with supporting rationale, as to the 
following:  

(a) Is at least as likely as not that the 
veteran's current left ankle disability 
is causally related to the left ankle 
injury he sustained in February 1982 
during his initial period of ACDUTRA; 
and/or 

(b) Is it as least as likely as not that 
the veteran's preexisting left ankle 
disability, incurred in the October 1983 
motorcycle accident, was aggravated by 
injuries sustained during his subsequent 
periods of INACDUTRA and ACDUTRA?  A 
report should be prepared and associated 
with the veteran's VA claims folder.  If 
an opinion on this matter cannot be 
rendered with resorting to speculation, 
the examiner should so state.

3.  The veteran should be afforded a VA 
medical examination for purposes of 
determining the current severity of his 
service-connected bilateral hearing loss.  
The veteran's VA claims folder should be 
provided to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests should be 
conducted, including audiometric 
examination.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  




